     Case: 1:20-cv-02112 Document #: 84 Filed: 03/02/21 Page 1 of 2 PageID #:994

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Libertarian Party of Illinois, et al.,         )       Case No.: 20-cv-2112
                                               )
                         Plaintiffs,           )       Hon. Charles R. Norgle, Sr.,
                                               )       Presiding Judge
        vs.                                    )
                                               )       Hon. Jeffrey Cummings,
                                               )       Magistrate Judge
J.B. Pritzker, et al.,                         )
                                               )
                         Defendants.           )

                                       STIPULATION TO DISMISS

        NOW COMES the Plaintiffs, Libertarian Party of Illinois, Illinois Green Party, David F.

Black, Sheldon Schafer, Richard J. Whitney, William Redpath, Bennett W. Morris, Marcus

Throneburg, and David Gill ( “Plaintiffs”), counsel for the Plaintiffs, and Defendants, JB

Pritzker, Governor of Illinois in his official capacity (the “Governor”); and William J. Cadigan,

Katherine S. O’Brien, Laura K. Donahue, Cassandra B. Watson, William R. Haine, Ian K.

Linnabary, Charles W. Scholz, and William McGuffage, Board Members of the Illinois State

Board of Elections in their official capacity (“Defendants”); by their attorney, Kwame Raoul,

Attorney General of Illinois, and hereby stipulate to the dismissal of this case with prejudice.

Plaintiffs and the Defendants agree as follows:



        1.       This lawsuit shall be dismissed with prejudice and without leave to reinstate.

        2.       Each party shall bear their own attorney’s fees, costs, and expenses.
    Case: 1:20-cv-02112 Document #: 84 Filed: 03/02/21 Page 2 of 2 PageID #:995

AGREED:



/s/ Oliver B. Hall                          /s/ Sarah H. Newman_(w/permission)__
Oliver Hall                                 Sarah H. Newman
Counsel for Plaintiffs                      Assistant Attorney General
Center for Competitive Democracy            Attorney for Defendants
P.O. Box 21090                              100 West Randolph Street, 13th Floor
Washington, D.C. 20009                      Chicago, Illinois 60601
202-248-9294                                (312) 814-3000




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, the foregoing document was filed using the
Court’s CM/ECF system, which will effect service upon all parties of record.


                                                   /s/ Oliver B. Hall
                                                   Oliver B. Hall
